

EXHIBIT 10.1


--------------------------------------------------------------------------------





AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of
March 30, 2016
among
WEINGARTEN REALTY INVESTORS,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
BANK OF AMERICA, N.A.,
as Syndication Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK,
U.S. BANK NATIONAL ASSOCIATION and
THE BANK OF NOVA SCOTIA,
as Documentation Agents

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and as Joint Lead Arrangers








--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I Definitions
1


 
SECTION 1.01.
Defined Terms
1


 
SECTION 1.02.
Classification of Loans and Borrowings
23


 
SECTION 1.03.
Terms Generally
24


 
SECTION 1.04.
Accounting Terms; GAAP
24


ARTICLE II The Credits
24


 
SECTION 2.01.
Commitments
24


 
SECTION 2.02.
Loans and Borrowings
25


 
SECTION 2.03.
Requests for Revolving Borrowings
25


 
SECTION 2.04.
Competitive Bid Procedure
26


 
SECTION 2.05.
Letters of Credit
28


 
SECTION 2.06.
Funding of Borrowings
33


 
SECTION 2.07.
Interest Elections
33


 
SECTION 2.08.
Termination, Reduction and Increase of Commitments
34


 
SECTION 2.09.
Repayment of Loans; Evidence of Debt
35


 
SECTION 2.10.
Prepayment of Loans
36


 
SECTION 2.11.
Fees
37


 
SECTION 2.12.
Interest
38


 
SECTION 2.13.
Alternate Rate of Interest
39


 
SECTION 2.14.
Increased Costs
39


 
SECTION 2.15.
Break Funding Payments
41


 
SECTION 2.16.
Taxes
41


 
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
45


 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
47


 
SECTION 2.19.
Extension
48


ARTICLE III Representations and Warranties
49


 
SECTION 3.01.
Organization; Powers
49


 
SECTION 3.02.
Authorization; Enforceability
49


 
SECTION 3.03.
Governmental Approvals; No Conflicts
49


 
SECTION 3.04.
Financial Condition; No Material Adverse Change
50


 
SECTION 3.05.
Properties
50


 
SECTION 3.06.
Intellectual Property
51


 
SECTION 3.07.
Litigation and Environmental Matters
52


 
SECTION 3.08.
Compliance with Laws and Agreements
53


 
SECTION 3.09.
Investment Company Status
53


 
SECTION 3.10.
Taxes
54


 
SECTION 3.11.
ERISA
54


 
SECTION 3.12.
Disclosure
54


 
SECTION 3.13.
Insurance
54


 
SECTION 3.14.
Subsidiaries
54




i



--------------------------------------------------------------------------------




 
SECTION 3.15.
Anti-Corruption Laws and Sanctions
55


 
SECTION 3.16.
EEA Financial Institution
55


 
SECTION 3.17.
Investment Company Satus
55


ARTICLE IV Conditions
55


 
SECTION 4.01.
Effective Date
55


 
SECTION 4.02.
Each Credit Event
56


ARTICLE V Affirmative Covenants
56


 
SECTION 5.01.
Financial Statements; Ratings Change and Other Information
57


 
SECTION 5.02.
Financial Tests
58


 
SECTION 5.03.
Notices of Material Events
58


 
SECTION 5.04.
Existence; Conduct of Business
59


 
SECTION 5.05.
Payment of Obligations
59


 
SECTION 5.06.
Maintenance of Properties; Insurance
59


 
SECTION 5.07.
Books and Records; Inspection Rights
59


 
SECTION 5.08.
Compliance with Laws
60


 
SECTION 5.09.
Use of Proceeds nad Letters of Credit
60


 
SECTION 5.10.
Fiscal Year
60


 
SECTION 5.11.
Environmental Matters
60


 
SECTION 5.12.
Further Assurances
61


ARTICLE VI Negative Covenants
61


 
SECTION 6.01.
Liens
61


 
SECTION 6.02.
Fundamental Changes
61


 
SECTION 6.03.
Investments, Loans, Advances and Acquisitions
62


 
SECTION 6.04.
Hedging Agreements
63


 
SECTION 6.05.
Transactions with Affiliates
63


 
SECTION 6.06.
Restrictive Agreements
63


 
SECTION 6.07.
Government Regulation
63


 
SECTION 6.08.
Prohibited Restricted Payments
64


ARTICLE VII Events of Default
64


ARTICLE VIII The Administrative Agent
66


 
SECTION 8.01.
General
66


 
SECTION 8.02.
Defaulting Lenders
68


ARTICLE IX Miscellaneous
70


 
SECTION 9.01.
Notices
70


 
SECTION 9.02.
Waivers; Amendments
72


 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
73


 
SECTION 9.04.
Successors and Assigns
74


 
SECTION 9.05.
Survival
77


 
SECTION 9.06.
Counterparts; Integration; Effectiveness
78


 
SECTION 9.07.
Severability
78


 
SECTION 9.08.
Right of Setoff
79


 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
79


 
SECTION 9.10.
WAIVER OF JURY TRIAL
80




    ii

--------------------------------------------------------------------------------




 
SECTION 9.11.
Headings
80


 
SECTION 9.12.
Confidentiality
80


 
SECTION 9.13.
Interest Rate Limitation
81


 
SECTION 9.14.
Liability of Holders
82


 
SECTION 9.15.
USA Patriot Act
82


 
SECTION 9.16.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
82





SCHEDULES:
Schedule 2.01
--    Commitments

Schedule 2.05(d)
--    Existing Letters of Credit

Schedule 3.05(f)
--    Flood, Earthquake or Seismic Area

Schedule 3.07
--    Disclosed Matters

Schedule 3.14
--    Subsidiaries

Schedule 6.01
--    Existing Liens

Schedule 6.06
--    Existing Restrictions

EXHIBITS:
Exhibit A
--    Form of Assignment and Assumption

Exhibit B
--    Form of Compliance Certificate

Exhibit C
--    Form of Note

Exhibit D
--    Form of Borrowing Request/Interest Rate Election

Exhibit E
--    Form of Competitive Bid Request

Exhibit F-1
--    Form of U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-2
--    Form of U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-3
--    Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit F-4
--    Form of U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)






    iii

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) dated as of
March 30, 2016, among WEINGARTEN REALTY INVESTORS,
a Texas real estate investment trust, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
BANK OF AMERICA, N.A., as Syndication Agent, and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK, U.S. BANK NATIONAL ASSOCIATION
and THE BANK OF NOVA SCOTIA, as Documentation Agents.
WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders
entered into an Amended and Restated Credit Agreement dated as of September 30,
2011 (as amended to the date hereof, the “Original Credit Agreement”); and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Original Credit Agreement and the Administrative
Agent and the Lenders have agreed to do so pursuant to the terms of this
Agreement; and
WHEREAS, the Borrower desires to obtain Loans and obtain Letters of Credit (as
such terms are hereinafter defined) from the Lenders; and
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make Loans and provide for the issuance of Letters of
Credit to the Borrower, as provided for herein;
NOW, THEREFORE, in consideration of the promises and the covenants and
agreements contained herein, the adequacy of which is hereby acknowledged, the
parties hereto hereby agree that the aforementioned recitals are true and
correct and hereby incorporated herein and that the parties hereto hereby agree
as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjusted Net Operating Income” means, for any income producing Real Property,
the Net Operating Income less the Capital Expenditure Reserve for such property.

    1

--------------------------------------------------------------------------------




“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of
Borrower.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floor set forth in the definition of
“LIBO Rate.” Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 8.02 where a Defaulting Lender shall exist, “Applicable
Percentage” shall mean, under the circumstances therein stated, the percentage
of the total Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Credit Exposure most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

2



--------------------------------------------------------------------------------




Index Debt Ratings:
ABR
Spread
Eurodollar
Spread
Facility Fee
Rate
Category 1
A-/A3 or better
0.0%
0.875%
0.125%
Category 2
BBB+/Baa1
0.0%
0.900%
0.150%
Category 3
BBB/Baa2
0.0%
1.000%
0.200%
Category 4
BBB-/Baa3
0.200%
1.200%
0.250%
Category 5
Worse than BBB-/Baa3
0.500%
1.500%
0.350%



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Agent and the Lenders pursuant to Section 5.01(e) hereof or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
“Approved Fund” has the meaning given to it in Section 9.04(b) hereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

3



--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Weingarten Realty Investors, a Texas real estate investment
trust.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
(a) for use in calculating the Fixed Charge Coverage Ratio and the Adjusted Net
Operating Income, the product of (i) the aggregate number of gross square feet
of improvements contained in each Real Property parcel owned by Borrower or any
Subsidiary measured as of the last day of each of the immediately preceding four
(4) calendar quarters and averaged, multiplied by (ii) $0.15; and (b) for use in
calculating Value, the product of (i) the aggregate number of gross square feet
of improvements contained in the applicable Real Property owned by Borrower or
any Subsidiary as of the last day of the immediately preceding calendar quarter,
multiplied by (ii) $0.15. Capital Expenditure Reserve shall be calculated on a
consolidated basis in accordance with GAAP, and including (without

4



--------------------------------------------------------------------------------




duplication) the Equity Percentage of Capital Expenditure Reserve for the
Borrower’s Unconsolidated Affiliates.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 33% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of the Borrower by any Person or
group.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, interpretations, guidelines or directives
thereunder or issued in connection therewith (whether or not having the force of
law), or (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated, implemented or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which

5



--------------------------------------------------------------------------------




such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $500,000,000.00.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
“Competitive Loan” means a Loan made pursuant to Section 2.04.
“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.
“Credit Party” means the Borrower and each Person, if any, that executes a
Guarantee of the Loans.
“Debt to Total Asset Value Ratio” means the ratio (expressed as a percentage) of
the Borrower’s Indebtedness (net of cash and cash equivalents not subject to a
Lien or negative pledge or otherwise restricted, in excess of $35,000,000 to the
extent there is an equivalent amount of Indebtedness maturing within two (2)
years (the “Net Unrestricted Cash Amount”) to Total Asset Value.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as determined by Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three (3) Business Days after the date required to be
funded by it hereunder, (b) notified Borrower, Administrative Agent, Issuing
Bank or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within three (3) Business Days after request by Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters

6



--------------------------------------------------------------------------------




of Credit, (d) otherwise failed to pay over to Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three (3)
Business Days after the date when due, unless the subject of a good faith
dispute, or (e) become the subject of a Bankruptcy Event or a Bail-In Action.
“Development Property” means the property described in clause (c) of the
definition of Value.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.07.
“Dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, in each case, as determined on a consolidated
basis in accordance with GAAP, plus or minus (c) to the extent included in the
determination of net income, any losses or gains resulting from (i) Real
Property sales other than merchant build sales, (ii) write-downs, write-ups,
write-offs or other valuation adjustments of assets or liabilities, or (iii) the
early retirement of Indebtedness, plus (d) to the extent included in the
determination of net income, Real Property acquisition costs, and including
(without duplication) the Equity Percentage of EBITDA for Borrower’s
Unconsolidated Affiliates.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such

7



--------------------------------------------------------------------------------




electronic system is owned, operated or hosted by the Administrative Agent and
the Issuing Bank and any of its respective Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Eligible Ground Lease” means a lease of Real Property in which the Borrower or
a Subsidiary is ground lessee meeting the following requirements: (a) a
remaining term (including renewal options exercisable at lessee’s sole option)
of at least twenty-five (25) years, and (b) the Administrative Agent has
determined that the ground lease is financeable in that it provides or allows
(either in the ground lease or in a current valid estoppel letter executed by
the landlord) for, without further consent from the landlord, (i) notice and
right to cure to lessee’s lender, (ii) a pledge and mortgage of the leasehold
interest, and (iii) recognition of a foreclosure of the leasehold interest
including no prohibition on entering into a new lease with the lender.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C.
§ 9601 et seq., the Hazardous Materials Transportation Authorization Act, 49
U.S.C. § 5101 et seq., the Federal Insecticide, Fungicide, and Rodenticide Act,
7 U.S.C. § 136 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42
U.S.C. § 6901 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C.
§ 1251 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.
(to the extent the same relates to any Hazardous Materials), and the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq, as such laws have been amended
or supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law, or (d) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Equity Percentage” means the aggregate ownership percentage of Borrower and its
Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as
follows: (a) for inclusion in Indebtedness, Borrower’s nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate’s organizational documents, and (b) for all other purposes, the
greater of (i) Borrower’s nominal capital ownership interest in the
Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate’s
organizational documents, and (ii) Borrower’s economic ownership interest in the
Unconsolidated Affiliate, reflecting Borrower’s share of income and expenses of
the Unconsolidated Affiliate.

8



--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)), or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a

9



--------------------------------------------------------------------------------




Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(f) and (g); and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“Extension Request” has the meaning set forth in Section 2.19.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that, if and whenever the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Financial Officer” means the vice president of capital markets, the chief
financial officer, chief accounting officer, treasurer or controller of the
Borrower.
“Fixed Charge Coverage Ratio” means the ratio of (a) the Borrower’s EBITDA for
the immediately preceding four (4) calendar quarters less the Capital
Expenditure Reserve for such period; to (b) all of the principal due and payable
and principal paid on the Borrower’s Indebtedness (excluding balloon payments of
principal due at the stated maturity of such Indebtedness, and any full or
partial loan prepayments prior to the stated maturity thereof), plus all of the
Borrower’s Interest Expense, plus the aggregate of all cash dividends payable on
the Borrower’s or any of its Subsidiaries’ preferred stock, in each case for the
period used to calculate EBITDA, all of the foregoing calculated without
duplication.
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

10



--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including, without limitation, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision) or any successor or similar authority to any of the
foregoing.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, and shall not include
guaranties or contingent liabilities under operating leases customarily
undertaken or incurred by Borrower or any Subsidiary in the ordinary course of
business as either landlord or tenant.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Historical Value” means the recorded book value, before consideration of
accumulated depreciation, of Real Property, including improvements, ordinary
related purchase transaction costs, and the cost of capital improvements
(including construction costs for property under construction or development)
made by the Borrower, less any provision for losses, all determined in
accordance with GAAP.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under

11



--------------------------------------------------------------------------------




conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others based
on the amount guaranteed by such Person, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations contingent or otherwise, of such Person with
respect to any Hedging Agreements (calculated on a mark-to-market basis as of
the reporting date), however, in the case of more than one Hedging Agreement
with the same counterparty, the obligation shall be netted, (l) payments
received in consideration of sale of an ownership interest in Borrower when the
interest so sold is determined, and the date of delivery is, more than one (1)
month after receipt of such payment and only to the extent that the obligation
to deliver such interest is not payable solely in such interest of such Person,
and (m) all TIF liabilities characterized as debt by GAAP, less the amount of
any of the identical TIF obligations that are owned by the obligor under such
TIF liabilities. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness shall be calculated on a consolidated basis in accordance
with GAAP, and including (without duplication) the Equity Percentage of
Indebtedness for the Borrower’s Unconsolidated Affiliates.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Industrial Property” means Real Property that is used primarily for service
center/light industrial/bulk warehouse (not heavy manufacturing) purposes.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Expense” means all of a Person’s paid, accrued or capitalized interest
expense on such Person’s Indebtedness (whether direct, indirect or contingent,
and including, without limitation, interest on all convertible debt but not
non-cash interest expense on convertible debt), and including (without
duplication) the Equity Percentage of Interest Expense for the Borrower’s
Unconsolidated Affiliates.
“Interest Payment Date” means (a) with respect to any ABR Loan or Eurodollar
Loan the first Business Day of each calendar quarter, and (b) with respect to
any Fixed Rate Loan, the last

12



--------------------------------------------------------------------------------




day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Fixed Rate Borrowing with an Interest Period of more
than 90 days’ duration (unless otherwise specified in the applicable Competitive
Bid Request), each day prior to the last day of such Interest Period that occurs
at intervals of 90 days’ duration after the first day of such Interest Period,
and any other dates that are specified in the applicable Competitive Bid Request
as Interest Payment Dates with respect to such Borrowing.
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (i) on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, (ii) seven or fourteen days thereafter, to the extent available, for
no more than three (3) Eurodollar Revolving Borrowings outstanding at one time,
or (iii) one day thereafter for Same Day Borrowings for no more than one (1)
Same Day Borrowing outstanding at one time, as the Borrower may elect, and
(b) with respect to any Fixed Rate Borrowing, the period (which shall not be
less than fourteen days or more than six months) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.
“Issuing Bank” means JPMorgan Chase Bank, N.A. and Bank of America, N.A., each
in its capacity as the issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.05(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference in this Agreement to the “Issuing Bank” shall be deemed to be a
reference to the relevant Issuing Bank.
“JPMC” means JPMorgan Chase Bank, N.A., in its individual capacity.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

13



--------------------------------------------------------------------------------




“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is $25,000,000
for JPMorgan Chase Bank, N.A. and $25,000,000 for Bank of America, N.A.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if and whenever the LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate; provided that if and whenever any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

14



--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, the Notes and all other instruments,
agreements and written obligations executed and delivered by any of the Credit
Parties in connection with the transactions contemplated hereby.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Major Acquisition” means (i) any single acquisition of a Person or assets by
Borrower that has a gross purchase price equal to or greater than ten percent
(10.0%) of the then Total Asset Value (without giving effect to the
acquisition), or (ii) one or more acquisitions of one or more Persons or assets
by Borrower in any two (2) consecutive calendar quarters which in the aggregate
have a gross purchase price equal to or greater than ten percent (10.0%) of the
Total Asset Value (without giving effect to the acquisition).
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Borrower and
the Subsidiaries taken as a whole, (b) the ability of the Credit Parties (as a
whole) to perform their obligations under the Loan Documents, or (c) the rights
of or benefits available to the Lenders under the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Non-recourse Debt), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and the other Credit Parties in
an aggregate principal amount exceeding $25,000,000.
“Maturity Date” means four (4) years after the date of this Agreement, as the
same may be extended in accordance with Section 2.19.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Minority Subsidiary” means a Subsidiary whose accounts would be consolidated
with those of its parent (as defined in the definition of Subsidiary) as
provided in the definition of Subsidiary, but the parent owns securities or
other ownership interests representing less than 50% of the equity or less than
50% of the ordinary voting power or, in the case of a partnership, less than 50%
of the general partnership interests.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Notes” means mortgages and notes receivable secured by valid and
enforceable first priority liens on real estate.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

15



--------------------------------------------------------------------------------




“Net Operating Income” means, for any income producing operating Real Property,
the difference between (a) any rentals (other than those paid or payable other
than in cash), proceeds and other income received from such property, including
all pass-through reimbursables (to the extent the expense being reimbursed is
included as an expense in clause (b) below) and percentage rent (but excluding
security or other deposits, early lease termination or other penalties, or other
income of a non-recurring nature) during the determination period, less (b) an
amount equal to all costs and expenses (excluding interest expense, income taxes
and any expenditures that are capitalized in accordance with GAAP) incurred as a
result of, or in connection with, or properly allocated to, the operation or
leasing of such property during the determination period; provided, however,
that the amount for the expenses for the management of a property included in
clause (b) above shall be set at three percent (3%) of the amount provided in
clause (a) above. Net Operating Income shall be calculated on a consolidated
basis in accordance with GAAP, and including (without duplication) the Equity
Percentage of Net Operating Income for the Borrower’s Unconsolidated Affiliates.
“Net Secured Cash Amount” has the meaning set forth in the definition of Secured
Debt to Total Asset Value Ratio.
“Net Unrestricted Cash Amount” has the meaning set forth in the definition of
Debt to Total Asset Value Ratio.
“Non-recourse Debt” means any Indebtedness the payment of which the Borrower or
any of its Subsidiaries is not obligated to make other than to the extent of any
security therefor and customary carve-outs, including, without limitation,
fraud, criminal activity, misapplication of funds, ad valorem taxes and
environmental matters.
“Note” means a promissory note in the form attached hereto as Exhibit C payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day, and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Occupancy Level” means the occupancy level of a Real Property that is leased to
bona fide tenants not Affiliates of any Credit Party or the subject property
manager (or any of their respective Affiliates) paying rent under written
leases, based on the square feet of occupancy at the time of determination.

16



--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning set forth in Section 9.04.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.05;
(b)carriers’, warehousemen’s, mechanics’, materialmen’s, workers’, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.05;
(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (excluding any Liens imposed by ERISA);
(d)deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts and similar obligations, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

17



--------------------------------------------------------------------------------




(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
(f)easements, outstanding mineral and royalty interests, building setback lines,
maintenance liens, use restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)uniform commercial code protective filings with respect to personal property
leased to the Borrower or any Subsidiary; and
(h)landlords’ liens for rent not yet due and payable;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness consisting of borrowed money.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P or from Moody’s of A2/P2 or better;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with this Agreement;
(f)    investments in obligations of the Federal National Mortgage Association
and the Federal Home Loan Mortgage Corporation, with the highest credit rating
obtainable from S&P or from Moody’s;
(g)    investments in other real estate investment trusts; and

18



--------------------------------------------------------------------------------




(h)    investments in TIF obligations issued solely to finance Real Property
owned by the Borrower, Subsidiaries or Unconsolidated Affiliates.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMC as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York 10017; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Qualified Real Property” means Real Property that (a) is not subject to a Lien
in any manner, other than Permitted Encumbrances, (b) is not subject to or
affected by any limiting agreement described in Section 6.06(a), and (c) is
owned by the Borrower, or is owned by a Person that does not have any
Indebtedness other than Non-recourse Debt.
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including Eligible Ground Leases and direct financing leases of
land and improvements owned by a Person), together with all equipment,
furniture, materials, supplies and personal property now or hereafter located at
or used in connection with the land and all appurtenances, additions,
improvements, renewals, substitutions and replacements thereof now or hereafter
acquired by any Person.
“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property.
“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities

19



--------------------------------------------------------------------------------




on any property owned or leased by the Borrower or any of its Subsidiaries into
compliance with all Environmental Laws.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Retail Property” means Real Property other than undeveloped land that is used
primarily as a retail shopping center, which may include ancillary uses such as
office, medical and restaurant uses.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s.
“Same Day Borrowing” has the meaning set forth in Section 2.03.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country,
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government, the
United Nations Security Council, the European Union or any EU member state,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Secured Debt” means the Indebtedness of the Borrower and any of its
subsidiaries secured by a Lien, and (without duplication) any Indebtedness
(secured and unsecured) of any Subsidiary of the Borrower.
“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt (net of cash and cash equivalents not subject to a
Lien or negative pledge or otherwise restricted, in excess of $35,000,000 to the
extent there is an equivalent amount of Secured Debt maturing within two (2)
years (the “Net Secured Cash Amount”)) to Total Asset Value.
“Stabilization Date” means, with respect to a property, the earlier of
(a) eighteen (18) months after substantial completion of new construction or
development, or (b) the first date the Occupancy Level is at least ninety
percent (90%).

20



--------------------------------------------------------------------------------




“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Administrative Agent is subject, with respect to the Adjusted LIBO Rate, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with full consolidation method GAAP as of such date.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“TIF” means tax increment financing issued by a Governmental Authority chartered
in the United States of America backed by dedicated tax increments.
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower’s Real Property; plus (b) the amount of any cash and
cash equivalents, excluding tenant security and other restricted deposits of the
Borrower, less the Net Unrestricted Cash Amount (but only in the case of a
calculation of the Debt to Total Asset Value Ratio) or the Net Secured Cash
Amount (but only in the case of a calculation of the Secured Debt to Total Asset
Value Ratio); plus (c) investments in Unconsolidated Affiliates that are engaged
primarily in the business of investment in and operation of Real Property,
valued at an amount equal to the Value of each Unconsolidated Affiliate’s Real
Property multiplied by the Equity Percentage for that Unconsolidated Affiliate;
plus (d) loans, advances and extensions of credit that are not then in default
(calculated on the book value of the investment in accordance with GAAP) (but
the amount of same that are not loans to Affiliates of the Borrower that are
Mortgage Notes or used to purchase TIF obligations may not exceed five percent
(5%) of Total Asset Value inclusive of such amount); plus (e) the result of
multiplying (i) Borrower’s aggregate gross asset management and property
management income for the immediately preceding six (6) calendar months
multiplied by two (2), by (ii) five (5), provided, however, that such amount may
not exceed five percent (5%) of Total Asset Value inclusive of such amount.
Total Asset Value for items (a) through (e) above shall be calculated on a
consolidated basis in accordance with GAAP. For the purposes of calculating
Total Asset Value, (x) the aggregate value of Real Property under construction
or development (to include Real Property subject to unconditional purchase
contracts), investments in Unconsolidated Affiliates, loans to

21



--------------------------------------------------------------------------------




Affiliates of the Borrower that are Mortgage Notes or used to purchase TIF
obligations, other loans and undeveloped land may not exceed thirty percent
(30%) of Total Asset Value inclusive of such amount, and (y) the value of Real
Property (not including undeveloped land) that is not Retail Property may not
exceed fifteen percent (15%) of Total Asset Value inclusive of such amount.
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
“Unconsolidated Affiliate” means, with respect to any Person (the “parent”), at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would not be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with full consolidation method GAAP as of
such date.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Adjusted Net
Operating Income for Qualified Real Property for the immediately preceding four
(4) calendar quarters (and solely for the purposes of this definition, including
Adjusted Net Operating Income for Qualified Real Property owned by
Unconsolidated Affiliates that are engaged primarily in the business of
investment in and operation of Real Property, based on the Equity Percentage of
Adjusted Net Operating Income for such Unconsolidated Affiliates), to (b) the
Borrower’s Interest Expense on all of the Borrower’s Indebtedness other than
Secured Debt for the period used to calculate Adjusted Net Operating Income.
“Unencumbered Value Ratio” means the ratio (expressed as a percentage) of
(a) Borrower’s Indebtedness other than Secured Debt to (b) the sum of (without
duplication) the aggregate Value of all of Borrower’s Qualified Real Property
plus investments in Unconsolidated Affiliates that are engaged primarily in the
business of investment in and operation of Real Property, valued at an amount
equal to the Value of each Unconsolidated Affiliate’s Qualified Real Property
multiplied by the Equity Percentage for that Unconsolidated Affiliate (with
Value for the purposes of this ratio not including (i) Real Property that is
under construction and development or that is undeveloped land in excess of
fifteen percent (15%) of Value inclusive of such amount, and (ii) Real Property
that is not owned by Borrower or a wholly-owned Subsidiary of Borrower in excess
of twenty percent (20%) of Value inclusive of such amount.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(iv).

22



--------------------------------------------------------------------------------




“Value” means the sum of the following:
(a)    for Real Property that has reached the Stabilization Date and that
Borrower or Subsidiary of Borrower has owned for all of the immediately
preceding eighteen (18) calendar months, and for any Real Property project (but
not a portion thereof) that Borrower or a Subsidiary of Borrower has owned for
at least six (6) calendar months that is described in clause (b) of this
definition but which Borrower elects to include (which shall be an irrevocable
decision) in this clause (a), the result of dividing (i) the aggregate Net
Operating Income of the subject property based on the immediately preceding six
(6) calendar months and multiplied by two (2), less the Capital Expenditure
Reserve for such property, by (ii) six and three-fourths percent (6.75%); plus
(b)    for Real Property that is completed but (i) has not reached the
Stabilization Date or (ii) has not been owned by Borrower or a Subsidiary of
Borrower for all of the immediately preceding eighteen (18) calendar months, the
Historical Value of the subject property, provided, however, that such aggregate
amount (not including Real Property that Borrower or a Subsidiary of Borrower
has owned for less than six (6) calendar months) included in Total Asset Value
may not exceed ten percent (10%) of Total Asset Value before inclusion of such
amount; plus
(c)    for Real Property that is under construction or development, the
Historical Value of the subject property; plus
(d)    for Real Property that is undeveloped land, and for Real Property that is
the Borrower’s corporate offices owned in fee by the Borrower, currently located
at 2600 Citadel, Houston, Texas, the Historical Value of the subject property.
In calculating Value, if the Real Property is not owned by the Borrower or a
wholly-owned Subsidiary but the Borrower or a Subsidiary guarantees Indebtedness
secured by such Real Property, the Value of the applicable Real Property will be
based on the percentage of the Indebtedness that is guaranteed and recorded in
accordance with GAAP so long as the guaranty is senior in right of payment to
any equity interest of an owner.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

23



--------------------------------------------------------------------------------




SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Without limiting the
generality of the foregoing, Administrative Agent and Lenders recognize that the
Borrower changed its method of accounting from the pro rata method of accounting
to the full consolidation method of accounting for financial accounting
purposes, in accordance with GAAP. Notwithstanding such change, the Borrower
shall continue to calculate compliance with the financial covenants in this
Agreement based on GAAP prior to the change, and shall prepare footnotes to each
Compliance Certificate required to be delivered under this Agreement that
indicate which method was used for a particular covenant calculation.
ARTICLE II
The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment, or (ii) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the

24



--------------------------------------------------------------------------------




total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
SECTION 2.02    Loans and Borrowings.
(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably (based on the total Commitments of
Lenders that are not Defaulting Lenders) in accordance with their respective
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b)Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000, provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of eight Eurodollar
Borrowings (both Revolving and Competitive) outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three (3) Business Days before the date of the proposed
Borrowing, or (b) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, one (1) Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. The Borrower may request a same day
Revolving Borrowing (“Same Day Borrowing”) so long as the Borrower notifies the
Administrative

25



--------------------------------------------------------------------------------




Agent of such request by telephone no later than 12:00 noon, New York City time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in the form
of Exhibit D attached hereto and hereby made a part hereof and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)
the aggregate amount of the requested Borrowing;

(ii)
the date of such Borrowing, which shall be a Business Day;

(iii)
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)
in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; provided, however, that if a Same Day Borrowing, the Interest
Period shall be one (1) day; and

(v)
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified in the
Borrowing Request, then the requested Revolving Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Revolving Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration, in the case of a Eurodollar
Borrowing. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04    Competitive Bid Procedure.
(a)Wherever and for so long as the Borrower’s Index Debt rating is in Category 4
(as referenced in the definition of Applicable Rate) or better, and subject to
the terms and conditions set forth herein, from time to time during the
Availability Period the Borrower may request Competitive Bids and may (but shall
not have any obligation to) accept Competitive Bids and borrow Competitive Loans
up to an aggregate principal amount outstanding at any one time equal to 50% of
the aggregate Commitments for Revolving Loans; provided that the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total Commitments
for Revolving Loans. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, four (4) Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) three (3) Competitive Bid Requests on the same day,
but a Competitive Bid Request shall not be made within five (5)

26



--------------------------------------------------------------------------------




Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn by the
Borrower or all Competitive Bids received in response thereto rejected. Each
such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Competitive Bid
Request in the form of Exhibit E attached hereto and signed by the Borrower.
Each such telephonic and written Competitive Bid Request shall specify the
following information in compliance with Section 2.02:
(i)
the aggregate amount of the requested Borrowing;

(ii)
the date of such Borrowing, which shall be a Business Day;

(iii)
whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv)
the Interest Period to be applicable to such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(v)
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
(b)Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 11:00 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places), and (iii) the
Interest Period applicable to each such Loan and the last day thereof.
(c)The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

27



--------------------------------------------------------------------------------




(d)Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurodollar Competitive Borrowing, not later
than 11:30 a.m., New York City time, three (3) Business Days before the date of
the proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing,
not later than 11:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided further that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.
(e)The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(f)If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
SECTION 2.05    Letters of Credit.
(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account (or for the
account of any Subsidiary, and in such event the Borrower shall be obligated
under this Agreement and under such Letter of Credit as if the Borrower were the
named account party and such Letter of Credit shall create LC Exposure), in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of

28



--------------------------------------------------------------------------------




letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure for an Issuing Bank shall not exceed such Issuing
Bank’s Letter of Credit Commitment, (ii) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
shall not exceed the total Commitments, (iii) no more than ten (10) Letters of
Credit shall be outstanding, and (iv) the face amount of the subject Letter of
Credit shall not be less than $50,000. Promptly upon the issuance, increase or
extension of a Letter of Credit, the Administrative Agent shall advise each
Lender of the details thereof.
(c)Expiration Date. Each Letter of Credit shall expire not later than the close
of business on the date that is ten (10) days prior to the Maturity Date
(including the extension period provided in Section 2.19 so long as the Borrower
remains qualified to exercise the extension). At least ten (10) days prior to
the Maturity Date (as same may be extended pursuant to Section 2.19), any Letter
of Credit that will expire after the Maturity Date must be secured by cash
collateral as provided in Section 2.05(j).
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in

29



--------------------------------------------------------------------------------




respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
Letters of credit referred to on Schedule 2.05(d) have previously been issued by
JPMC under a previous loan agreement by and between JPMC and other banks, as
lenders, and Borrower. Without the necessity for any reissuance, such letters of
credit shall be deemed issued under this Agreement as “Letters of Credit” by
JPMC as of the Effective Date hereof, and, with respect to such letters of
credit, JPMC shall have all the rights and obligations of the Issuing Bank under
this Agreement.
(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the Business Day that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 11:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall promptly notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document

30



--------------------------------------------------------------------------------




presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank, the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any information to the contrary, or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.
(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by

31



--------------------------------------------------------------------------------




any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. If the credit rating of the Issuing
Bank has been downgraded so that the Issuing Bank no longer satisfies the
requirements of the beneficiary of a Letter of Credit, then the Borrower has the
right to replace the Issuing Bank as the issuer of that Letter of Credit with a
successor Issuing Bank (with the consent of the successor Issuing Bank) which
must be a Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, or (ii) any Letter of Credit will expire after the Maturity Date as
allowed by Section 2.05(c), then at least ten (10) days before the Maturity
Date, the Borrower shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default or because the Letter of Credit will expire
after the Maturity Date, such amount (to the

32



--------------------------------------------------------------------------------




extent not applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived, or
after the Maturity Date has been extended, respectively.
SECTION 2.06    Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Houston, Texas and designated by the Borrower
in the applicable Borrowing Request or Competitive Bid Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate applicable to the corresponding Loan made to the Borrower. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. A Defaulting Lender shall also
make the payments required by the last paragraph of Article VIII.
SECTION 2.07    Interest Elections.
(a)Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings, which may not
be converted or continued.

33



--------------------------------------------------------------------------------




(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of a Borrowing Request (with proper election made for an interest rate
election only) and signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of seven days’ duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Eurodollar Revolving Borrowing with an Interest Period of seven days’
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.08    Termination, Reduction and Increase of Commitments.

34



--------------------------------------------------------------------------------




(a)Unless previously terminated by the Administrative Agent in accordance with
this Agreement, the Commitments shall terminate on the Maturity Date.
(b)The Borrower may only reduce the Commitments without the prior written
consent of the Administrative Agent and all of the Lenders in the following
circumstances: the Borrower may from time to time prior to the Maturity Date
reduce the Commitments, provided that each reduction in the Commitments shall be
in an amount that is an integral multiple of $5,000,000 and the total
Commitments may not be reduced to less than $200,000,000. The Borrower shall not
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would exceed the total Commitments as reduced.
(c)The Borrower shall notify the Administrative Agent of any election to reduce
the Commitments under Section 2.08(b) at least five (5) Business Days prior to
the effective date of such reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable. Any reduction of the
Commitments shall be permanent. Each reduction in the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
(d)So long as the Borrower is not then in Default and so long as the Borrower
has not reduced the Commitment pursuant to Section 2.08(b), the Borrower may on
two (2) occasions prior to three (3) years after the date of this Agreement,
request that the aggregate Commitments be increased, so long as the aggregate
Commitments do not exceed Eight Hundred Fifty Million Dollars ($850,000,000.00)
(the “Maximum Commitment”). If the Borrower requests that the aggregate
Commitments be increased, the Administrative Agent shall use commercially
reasonable efforts to obtain increased or additional commitments up to the
Maximum Commitment, and to do so the Administrative Agent may, after first
offering the Lenders the opportunity to participate in the increased
Commitments, obtain additional lenders of its choice (and approved by Borrower,
such approval not to be unreasonably withheld or delayed), and without the
necessity of approval from any of the Lenders. The Borrower shall execute an
amendment to this Agreement, additional Notes and other documents as the
Administrative Agent may reasonably require to evidence the increase of the
Commitments, and the admission of additional Persons as Lenders, if necessary.
At the same time that the Borrower requests an increase in the Commitments, it
may also request that the increase be in the form of a term loan with all
principal due on a date no earlier than five (5) years after the date of this
Agreement. Such term loans may not be reborrowed after any prepayment or
payment, and shall not be part of the Commitment for Revolving Loans.


SECTION 2.09    Repayment of Loans; Evidence of Debt.
(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, and (ii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Competitive
Loan on the last day of the Interest Period applicable to such

35



--------------------------------------------------------------------------------




Loan. The Loans shall be evidenced by the Notes; provided, however, that upon
written request of any Lender, its Loans will be evidenced by this Agreement and
a Note will not be executed in favor of such Lender. Except as set forth in the
immediately preceding sentence, the Revolving Loans shall be evidenced by
Revolving Notes executed by the Borrower, one to each Lender for such Lender’s
Commitment. Except as set forth above, the Competitive Loans shall be evidenced
by Competitive Notes executed by the Borrower to each Lender, with each such
Competitive Note being in the original principal sum of $250,000,000.00, which
is the maximum principal amount of Competitive Loans that can be outstanding at
any one time in the aggregate under this Agreement. Borrower’s liability to each
Lender under its Competitive Note shall not exceed the principal amount advanced
by such Lender as a Competitive Loan.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
SECTION 2.10    Prepayment of Loans.
(a)The Borrower shall have the right at any time and from time to time to
prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to Section
2.15, if applicable; provided that the Borrower shall not have the right to
prepay any Competitive Loan without the prior consent of the Lender thereof.
(b)The Borrower shall notify the Administrative Agent by telephone of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing, not later than 2:00 p.m., New York City time, three (3) Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 12:00 noon, New York City time, one (1)
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Revolving Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section
2.02. Each prepayment of a

36



--------------------------------------------------------------------------------




Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
(c)In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.
(d)Amounts to be applied to the prepayment of Loans pursuant to any of the
preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans. Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.
SECTION 2.11    Fees.
(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Facility Fee Rate
referenced in the definition of Applicable Rate on the daily amount of the
Commitment of such Lender (whether used or unused) during the period from and
including the date of this Agreement to but excluding the date on which such
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such facility
fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the date
of this Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any
LC Exposure, and (ii) to the Issuing Bank a fronting fee, in the amount of
0.125% of the face amount of each Letter of Credit, as well as the Issuing
Bank’s standard administrative fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the date of this Agreement; provided that all such fees shall be payable
on the date on which the Commitments terminate and any such fees accruing after
the date on which the Commitments terminate shall be payable on demand. Fronting
fees shall be payable in full in advance on the date of the issuance, or renewal
or extension of each Letter of Credit, and are not refundable. JPMC shall not
charge a fronting fee for Letters of Credit issued under this Agreement

37



--------------------------------------------------------------------------------




to replace or extend the letters of credit listed on Schedule 2.05(d). Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
(e)In the event that the Maturity Date is extended in accordance with the terms
of Section 2.19, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender an extension fee for each six month extension equal to
0.075% of the aggregate Revolving Credit Exposure on the first effective day of
each extension.
SECTION 2.12    Interest.
(a)The Loans comprising each ABR Borrowing shall bear interest at the lesser of
(x) the Alternate Base Rate plus the Applicable Rate, or (y) the Maximum Rate.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest (i) in the
case of a Eurodollar Revolving Loan, at the lesser of (x) the Adjusted LIBO Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate,
or (y) the Maximum Rate, or (ii) in the case of a Eurodollar Competitive Loan,
at the lesser of (x) the LIBO Rate for the Interest Period in effect for such
Borrowing plus (or minus, as applicable) the Margin applicable to such Loan, or
(y) the Maximum Rate.
(c)Each Fixed Rate Loan shall bear interest at the lesser of (i) the Fixed Rate
applicable to such Loan or (ii) the Maximum Rate.
(d)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, the lesser of (x) 2% plus
the rate otherwise applicable to such Loan as provided in paragraphs (a), (b)
and (c) of this Section, or (y) the Maximum Rate, or (ii) in the case of any
other amount, the lesser of (x) 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section, or (y) the Maximum Rate.
(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on

38



--------------------------------------------------------------------------------




demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that (i) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making, converting, continuing or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period, and (ii) such fact is
generally applicable to its loans of this type to similar borrowers, as
evidenced by a certification from such Lenders;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing, and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby, and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
SECTION 2.14    Increased Costs.
(a)If any Change in Law shall:

39



--------------------------------------------------------------------------------




(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Recipient of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Recipient of participating in, issuing, converting, continuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Recipient hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Recipient such additional amount
or amounts as will compensate such Recipient for such additional costs incurred
or reduction suffered.
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or

40



--------------------------------------------------------------------------------




reductions incurred more than sixty (60) days prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 60-day period referred to above shall be extended to
include the period of retroactive effect thereof.
(e)Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
SECTION 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.10(b)), (d) the failure to borrow any Competitive
Loan after accepting the Competitive Bid to make such Loan, or (e) the
assignment of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
SECTION 2.16    Taxes.
(a)Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an

41



--------------------------------------------------------------------------------




Indemnified Tax, then the sum payable by the applicable Credit Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.
(c)As soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section 2.16, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)The Credit Parties shall jointly and severally indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c), and (iii) any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without

42



--------------------------------------------------------------------------------




withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the

43



--------------------------------------------------------------------------------




Code (a “U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F‑4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.16 (including by the payment of additional amounts
pursuant to this Section 2.16), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.16 with respect to the Taxes giving rise to such refund), net of
all out-

44



--------------------------------------------------------------------------------




of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)For purposes of this Section 2.16, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.
SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn, Chicago, Illinois, except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. If the Administrative Agent receives a payment
for the account of a Lender prior to 1:00 p.m., New York City time, such payment
must be delivered to the Lender on the same day and if it is not so delivered
due to the fault of the Administrative Agent, the Administrative Agent shall pay
to the Lender entitled to the payment interest thereon for each day after
payment should have been received by the Lender pursuant hereto until the Lender
receives payment, at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

45



--------------------------------------------------------------------------------




(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion

46



--------------------------------------------------------------------------------




(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
(f)If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower and without interest on such sums (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
SECTION 2.18    Mitigation Obligations; Replacement of Lenders.
(a)Each Lender and the Issuing Bank will notify the Borrower of any event
occurring after the date of this Agreement which will entitle such Person to
compensation pursuant to Sections 2.14 and 2.16 as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation,
provided that such Person shall not be liable for the failure to provide such
notice. If any Lender or the Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any such Person or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender or the Issuing
Bank shall use reasonable efforts to designate a different lending office for
funding or booking its Loans and Letters of Credit hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future, and (ii) would not
subject such Lender or the Issuing Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Issuing Bank. The
Borrower hereby agrees to pay all reasonable and documented costs and expenses
incurred by any Lender or the Issuing Bank in connection with any such
designation or assignment.
(b)If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights

47



--------------------------------------------------------------------------------




and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
SECTION 2.19    Extension.
(a)Subject to the provisions of this Section, the Borrower may extend the
Maturity Date two (2) times for six (6) months each time by giving written
request therefor (each an “Extension Request”) to the Administrative Agent of
the Borrower’s desire to extend such term, at least ninety (90) days and no more
than one hundred twenty (120) days prior to the then existing Maturity Date.
(b)If the Maturity Date is extended, all of the other terms and conditions of
this Agreement and the other Loan Documents (including interest payment dates)
shall remain in full force and effect and unmodified, except as expressly
provided for herein. The extension of the Maturity Date is subject to the
satisfaction of each of the following additional conditions for each six-month
extension:
(i)the representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
Extension Request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);
(ii)no Default or Event of Default has occurred and is continuing on the date on
which the Borrower gives the Administrative Agent the Extension Request or on
the first day of the extension;
(iii)the Borrower shall be in compliance with all of the financial covenants set
forth in Article V hereof both on the date on which the Extension Request is
given to the Administrative Agent and on the first day of the extension;
(iv)the Borrower shall have paid to the Administrative Agent all amounts then
due and payable to any of the Lenders, the Issuing Bank and the Administrative
Agent under the Loan Documents (other than principal and interest to be included
in the amounts extended), including the extension fee described in Section
2.11(e) hereof;

48



--------------------------------------------------------------------------------




(v)the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;
(vi)no change in the business, assets, management, operations or financial
condition of any Credit Party shall have occurred since the most recent funding
of any Loan, which change, in the judgment of the Administrative Agent, will
have or is reasonably likely to have a Material Adverse Effect;
(vii)the Borrower shall execute and deliver to the Administrative Agent such
other documents, financial statements, instruments, certificates, opinions of
counsel, reports or amendments to the Loan Documents as the Administrative Agent
shall reasonably request regarding the Credit Parties as shall be necessary to
effect such extension; and
(viii)a written agreement evidencing the extension is signed by the
Administrative Agent, the Lenders, the Credit Parties and any other Person to be
charged with compliance therewith, which agreement such parties agree to execute
if the extension conditions set forth above have been satisfied.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders, the Administrative Agent
and the Issuing Bank that:
SECTION 3.01    Organization; Powers. Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within the
trust, corporate, partnership or limited liability company powers (as
applicable) of the respective Credit Parties and have been duly authorized by
all necessary corporate, partnership or limited liability company action. This
Agreement and the Loan Documents have been duly executed and delivered by each
Credit Party which is a party thereto and constitute the legal, valid and
binding obligation of each such Person, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents

49



--------------------------------------------------------------------------------




of any Credit Party or any of the Borrower’s Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Credit Party or any of the Borrower’s Subsidiaries.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)The Borrower has heretofore furnished to the Lenders financial statements as
of and for the fiscal year ended December 31, 2015 reported on by Deloitte &
Touche LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such date and for such period in accordance with GAAP, subject to year-end
audit adjustments.
(b)Since December 31, 2015 there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.
SECTION 3.05    Properties.
(a)Subject to Liens permitted by Section 6.01, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the Borrower’s business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(c)All components of all improvements included within the Real Property owned or
leased, as lessee, by any Credit Party, including, without limitation, the roofs
and structural elements thereof and the heating, ventilation, air conditioning,
plumbing, electrical, mechanical, sewer, waste water, storm water, paving and
parking equipment, systems and facilities included therein, are in good working
order and repair, subject to such exceptions which are not reasonably likely to
have, in the aggregate, a Material Adverse Effect. All water, gas, electrical,
steam, compressed air, telecommunication, sanitary and storm sewage lines and
systems and other similar systems serving the Real Property owned or leased by
any Credit Party are installed and operating and are sufficient to enable the
Real Property to continue to be used and operated in the manner currently being
used and operated, and no Credit Party has any knowledge of any factor or
condition that reasonably could be expected to result in the termination or
material impairment of the furnishing thereof, subject to such exceptions which
are not likely to have, in the aggregate, a Material Adverse Effect. No
improvement or portion thereof is dependent for its access, operation or utility
on any land, building or other improvement not included in the Real Property
owned or leased by the Borrower

50



--------------------------------------------------------------------------------




or its Subsidiaries, other than for access provided pursuant to a recorded
easement or other right of way establishing the right of such access subject to
such exceptions which are not likely to have, in the aggregate, a Material
Adverse Effect.
(d)All franchises, licenses, authorizations, rights of use, governmental
approvals and permits (including all certificates of occupancy and building
permits) required to have been issued by Governmental Authority to enable all
Real Property owned or leased by Borrower or any of its Subsidiaries to be
operated as then being operated have been lawfully issued and are in full force
and effect, other than those which the failure to obtain in the aggregate could
not be reasonably expected to have a Material Adverse Effect. No Credit Party is
in violation of the terms or conditions of any such franchises, licenses,
authorizations, rights of use, governmental approvals and permits, which
violation would reasonably be expected to have a Material Adverse Effect.
(e)None of the Credit Parties has received any notice or has any knowledge, of
any pending, threatened or contemplated condemnation proceeding affecting any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof, or any proposed termination or impairment of any parking at any such
owned or leased Real Property or of any sale or other disposition of any Real
Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof in lieu of condemnation, which in the aggregate, are reasonably likely
to have a Material Adverse Effect.
(f)Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(f).
SECTION 3.06    Intellectual Property. To the knowledge of each Credit Party,
such Credit Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Credit Party does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. To the knowledge of each Credit Party, there are no material slogans or
other advertising devices, projects, processes, methods, substances, parts or
components, or other material now employed, or now contemplated to be employed,
by any Credit Party with respect to the operation of any Real Property, and no
claim or litigation regarding any slogan or advertising device, project,
process, method, substance, part or component or other material employed, or now
contemplated to be employed by any Credit Party, is pending or threatened, the
outcome of which could reasonably be expected to have a Material Adverse Effect.

51



--------------------------------------------------------------------------------




SECTION 3.07    Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Credit Party or any of the Borrower’s
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters), or (ii) that involve this Agreement or the
Transactions.
(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:
(i)
to the knowledge of the Credit Parties, all Real Property leased or owned by
Borrower or any of its Subsidiaries is free from contamination by any Hazardous
Material, except to the extent such contamination could not reasonably be
expected to cause a Material Adverse Effect;

(ii)
to the knowledge of the Credit Parties, the operations of Borrower and its
Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;

(iii)
neither the Borrower nor any of its Subsidiaries have known liabilities with
respect to Hazardous Materials and, to the knowledge of each Credit Party, no
facts or circumstances exist which could reasonably be expected to give rise to
liabilities with respect to Hazardous Materials, in either case, except to the
extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;

(iv)
neither the Real Property currently leased or owned by Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Credit Party, (x) any predecessor of
any Credit Party, nor (y) any of Credit Parties’ Real Property owned or leased
in the past, nor (z) any owner of Real Property leased or operated by Borrower
or any of its Subsidiaries, are subject to any outstanding written order or
contract, with any Governmental Authority or other Person, or to any federal,
state, local, foreign or territorial investigation of which a Credit Party has
been given notice respecting (A) Environmental Laws, (B) Remedial Action, or (C)
the Release or threatened Release of any Hazardous Material, in each case,
except to the extent such written order, contract or investigation could not
reasonably be expected to have a Material Adverse Effect;

(v)
none of the Credit Parties are subject to any pending legal proceeding alleging
the violation of any Environmental Law nor, to the knowledge of each Credit


52



--------------------------------------------------------------------------------




Party, are any such proceedings threatened, in either case, except to the extent
any such proceedings could not reasonably be expected to have a Material Adverse
Effect;
(vi)
neither the Borrower nor any of its Subsidiaries nor, to the knowledge of each
Credit Party, any predecessor of any Credit Party, nor to the knowledge of each
Credit Party, any owner of Real Property leased by Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present treatment, storage, or disposal of or
reporting a Release of Hazardous Material into the environment, in each case,
except to the extent such Release of Hazardous Material could not reasonably be
expected to have a Material Adverse Effect;

(vii)
none of the operations of the Borrower or any of its Subsidiaries or, to the
knowledge of each Credit Party, of any owner of premises currently leased by
Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from Borrower or any of its Subsidiaries, involve or previously involved
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws, except to the extent the same could not readily be
expected to have a Material Adverse Effect; and

(viii)
to the knowledge of the Credit Parties, there is not now, nor has there been in
the past (except, in all cases, to the extent the existence thereof could not
reasonably be expected to have a Material Adverse Effect), on, in or under any
Real Property leased or owned by Borrower or any of its Subsidiaries, or any of
their predecessors (A) any underground storage tanks or surface tanks, dikes or
impoundments (other than for surface water); (B) any friable asbestos-containing
materials; (C) any polychlorinated biphenyls; or (D) any radioactive substances
other than naturally occurring radioactive material.

(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.08    Compliance with Laws and Agreements. Each of the Credit Parties
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
SECTION 3.09    Investment Company Status. Neither any of the Credit Parties nor
any of the Borrower’s Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

53



--------------------------------------------------------------------------------




SECTION 3.10    Taxes. Each Credit Party and each of the Borrower’s Subsidiaries
that Borrower Controls has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.11    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.
SECTION 3.12    Disclosure. The Borrower has disclosed or made available to the
Lenders all agreements, instruments and corporate or other restrictions to which
it, any other Credit Party, or any of its Subsidiaries is subject, and all other
matters known to it, that, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Confidential Information
Memorandum dated February, 2016 prepared by the Administrative Agent in
conjunction with the Borrower, nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
SECTION 3.13    Insurance. The Borrower has provided to the Administrative Agent
an insurance schedule which accurately sets forth, in all material respects, as
of the Effective Date all insurance policies and programs currently in effect
with respect to the assets and business of the Borrower and its Subsidiaries,
specifying for each such policy and program, (i) the amount thereof, (ii) the
risks insured against thereby, (iii) the name of the insurer and each insured
party thereunder, (iv) the policy or other identification number thereof, and
(v) the expiration date thereof. Such insurance policies and programs (or such
other similar policies as are permitted pursuant to Section 5.06) are currently
in full force and effect, and, together with payment by the insured of scheduled
deductible payments, are in amounts sufficient to cover the replacement value of
the respective assets of the Borrower and its Subsidiaries.
SECTION 3.14    Subsidiaries. As of the Effective Date, the Borrower has only
the Subsidiaries listed on Schedule 3.14 attached hereto. Each of the Borrower’s
Subsidiaries that is

54



--------------------------------------------------------------------------------




a corporation other than Weingarten Investments Inc. is a “qualified REIT
subsidiary” under Section 856 of the Code.
SECTION 3.15    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.
SECTION 3.16    EEA Financial Institution. Neither the Borrower nor any other
Credit Party is an EEA Financial Institution.
SECTION 3.17    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
ARTICLE IV
Conditions
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party, or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each such Loan Document other than
the Notes) that such party has signed a counterpart of the Loan Documents,
together with copies of all Loan Documents.
(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Winstead PC, counsel for the Borrower, covering such matters relating
to the Credit Parties, the Loan Documents or the Transactions as the Required
Lenders shall reasonably request. The Borrower hereby requests such counsel to
deliver such opinion.
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any

55



--------------------------------------------------------------------------------




other legal matters relating to the Credit Parties, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(d)The Administrative Agent shall have received a Compliance Certificate, dated
the date of this Agreement (but calculated as of, and for the period ending,
December 31, 2015) and signed by a Financial Officer of the Borrower, in form
and substance satisfactory to the Administrative Agent.
(e)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.
(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)With respect to (i) any requested Borrowings, the Borrower shall have
complied with Section 2.03 or Section 2.04, as applicable, and (ii) the request
for the issuance, amendment, renewal or extension of any Letters of Credit, the
Borrower shall have complied with Section 2.05(b).
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

56



--------------------------------------------------------------------------------




SECTION 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a)within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (the “Compliance
Certificate”) in the form of Exhibit B attached hereto;
(d)promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any Subsidiary with the Securities
and Exchange Commission (including registration statements and reports on Form
10-K, 10-Q and 8-K (or their equivalents)), or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;
(e)promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;
(f)concurrently with any delivery of financial statements under clause (a) above
(or earlier if prepared and completed earlier by the Borrower) a current capital
plan of the Borrower and its Subsidiaries (based on the Borrower’s good faith
estimates and projections) for the next four (4) calendar quarters including
projected sources and uses of funds (including dividend and debt payments);

57



--------------------------------------------------------------------------------




(g)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary of the Borrower, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may reasonably request; and
(h)The Borrower represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
144A securities, and, accordingly, the Borrower hereby (i) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a) and (b), along with the Loan Documents, available to
Public-Siders, and (ii) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Borrower has no outstanding publicly traded securities, including 144A
securities.
SECTION 5.02    Financial Tests. The Borrower shall have and maintain, on a
consolidated basis in accordance with GAAP:
(a)a Secured Debt to Total Asset Value Ratio no greater than thirty-five
percent (35%) at all times;
(b)a Fixed Charge Coverage Ratio of not less than 1.50:1.00 at all times;
(c)an Unencumbered Interest Coverage Ratio of not less than 1.75:1.00 at all
times;
(d)an Unencumbered Value Ratio no greater than sixty percent (60%) at all times;
provided that said ratio may increase to sixty-five percent (65%) for up to two
(2) consecutive calendar quarters ending immediately following a Major
Acquisition; and
(e)a Debt to Total Asset Value Ratio no greater than sixty percent (60%) at all
times; provided that said ratio may increase to sixty-five percent (65%) for up
to two (2) consecutive calendar quarters ending immediately following a Major
Acquisition.
SECTION 5.03    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same:
(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Credit Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

58



--------------------------------------------------------------------------------




(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.04    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries that it Controls to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.02. The Borrower will maintain at least one class of common shares of
the Borrower having trading privileges on the New York Stock Exchange.
SECTION 5.05    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries that it Controls to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (c) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.06    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries that it Controls to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are set forth in the schedule provided pursuant to Section 3.13,
or as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.07    Books and Records; Inspection Rights.
(a)The Borrower will, and will cause each of its Subsidiaries that it Controls
to, keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities.
(b)The Borrower will, and will cause each of its Subsidiaries that it Controls
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice and subject to rights of tenants, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

59



--------------------------------------------------------------------------------




SECTION 5.08    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries that it Controls to, comply with all laws, rules, regulations
and orders of any Governmental Authority (a) applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (b) required
to maintain, and will at all times qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(1) of the Code. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 5.09    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for general corporate purposes including acquisition, development
and enhancement of Real Property. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for financing, funding or completing the
hostile acquisition of publicly traded Persons or for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations G, U and
X. The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
SECTION 5.10    Fiscal Year. Borrower shall maintain as its fiscal year the
twelve (12)‑month period ending on December 31 of each year.
SECTION 5.11    Environmental Matters.
(a)Borrower shall comply and shall cause each of its Subsidiaries that it
Controls and each Real Property owned or leased by such parties to comply in all
material respects with all applicable Environmental Laws currently or hereafter
in effect, except to the extent noncompliance could not reasonably be expected
to have a Material Adverse Effect.
(b)If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries that it Controls, or Real Property adjacent to such Real
Property, which could reasonably be expected to have a Material Adverse Effect,
then Borrower agrees, upon request from the Administrative Agent, to provide the
Administrative Agent, at the Borrower’s expense, with such reports,
certificates, engineering studies or other written material or data as the
Administrative Agent or the Required Lenders may reasonably require so as to
reasonably satisfy the Administrative Agent and the Required Lenders that any
Credit Party or Real Property owned or leased by them is in material compliance
with all applicable Environmental Laws.

60



--------------------------------------------------------------------------------




(c)Borrower shall, and shall cause each of its Subsidiaries that it Controls to,
take such Remedial Action or other action as required by Environmental Law or
any Governmental Authority.
SECTION 5.12    Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01    Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it or
its Subsidiaries, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
(a)Permitted Encumbrances;
(b)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary, and (ii) such Lien shall secure only those obligations (whether
present or future) set forth in the governing loan documents, as of the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof; and
(c)any Lien securing Indebtedness not prohibited by this Agreement.
SECTION 6.02    Fundamental Changes.
(a)The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Borrower and its Subsidiaries when taken as a whole, or all or
substantially all of the stock of its Subsidiaries when taken as a whole (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge into,
or consolidate with, the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person not a Credit Party may merge into, or
consolidate with, any Subsidiary in a transaction in which the surviving entity
is a Subsidiary, (iii) any Subsidiary

61



--------------------------------------------------------------------------------




not a Credit Party may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) any Subsidiary which is a Credit
Party may merge into (or consolidate with) or liquidate or dissolve into, any
other Subsidiary which is a Credit Party, and (vi) any Subsidiary which is a
Credit Party may sell, transfer, lease or otherwise dispose of its assets to
Borrower or to any other Subsidiary which is a Credit Party; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.03.
(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
SECTION 6.03    Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, not including
receivables, deposits or prepaid items, except:
(a)Permitted Investments;
(b)investments in the capital stock of new or existing Subsidiaries and
intercompany loans between or among the Borrower and/or its Subsidiaries;
(c)investments in Unconsolidated Affiliates (valued at an amount equal to the
Value of each Unconsolidated Affiliate’s Real Property multiplied by the Equity
Percentage for that Unconsolidated Affiliate), and in other real estate
investment trusts (at market value);
(d)loans, advances and extensions of credit to Affiliates of the Borrower that
are Mortgage Notes or are used to purchase TIF obligations;
(e)loans, advances and extensions of credit that are not included in clause (d);
(f)undeveloped land;
(g)Real Property;
(h)capital stock, obligations or securities received in settlement of debts
(created in the ordinary course of business) owing to the Borrower or any
Subsidiary; and
(i)mergers, consolidations and other transactions permitted under Section 6.02,
so long as same do not cause the Borrower to be in violation of any provision of
this Section 6.03.

62



--------------------------------------------------------------------------------




The loans and investments described above may be purchased or acquired, directly
or indirectly, through partnerships, joint ventures, or otherwise.
SECTION 6.04    Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
SECTION 6.05    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, and (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate.
SECTION 6.06    Restrictive Agreements. The Borrower will not, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement (including the organizational documents of such Person) that
prohibits or restricts (a) the ability of the Borrower to create, incur or
permit to exist any Lien upon, or sell, transfer or otherwise convey all or any
part of, any of its property or assets, or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof, which are to the best
of Borrower’s knowledge, identified on Schedule 6.06 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale or other disposition of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases restricting
the assignment thereof, and (vi) clause (a) of the foregoing shall not apply to
customary provisions in joint venture and partnership agreements, or other
organizational documents, with Persons other than Borrower or its Affiliates
restricting Liens on property owned thereby or on venture or partnership
interests.
SECTION 6.07    Government Regulation. The Borrower will not (a) be or become
subject at any time to any legal requirement, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lenders from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Borrower,
or (b) fail to provide documentary and other evidence of the Borrower’s identity
as may be requested by the Administrative Agent or any Lender at any time to
enable the Administrative

63



--------------------------------------------------------------------------------




Agent or any Lender to verify its identity or to comply with any applicable
legal requirement, including, without limitation, Section 326 of the USA Patriot
Act of 2001, 31 U.S.C. Section 5318.
SECTION 6.08    Prohibited Restricted Payments. During the existence of a
Default or an Event of Default the Borrower will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend or other distribution (whether in cash, securities or
other property) with respect to any ownership interests in the Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property) on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such ownership interests (including any sinking fund or
similar deposit), or any option, warrant or other right to acquire any such
ownership interests (“Restricted Payment”), except (a) the minimum amount of
Restricted Payments required to be made in other to maintain Borrower’s REIT
status, and (b) dividends payable by the Borrower solely in additional shares of
common stock.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)any Credit Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of over three
(3) Business Days;
(c)any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article V or VI other than Sections 5.05, 5.06, 5.07(a),
5.08, and 5.11;
(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of over thirty (30) days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

64



--------------------------------------------------------------------------------




(f)the principal of any Material Indebtedness is not paid when due, or the
interest on any Material Indebtedness is not paid when due and, in either case,
any grace period has expired, or any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Credit Party or any other Subsidiary, other than a Minority Subsidiary, of
the Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
any other Subsidiary, other than a Minority Subsidiary, of the Borrower or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(h)any Credit Party or any other Subsidiary, other than a Minority Subsidiary,
of the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing;
(i)any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(j)one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Credit Party, any other
Subsidiary, other than a Minority Subsidiary, of the Borrower or any combination
thereof and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of such Person to enforce any such judgment;
(k)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $5,000,000 in any year, or
(ii) $10,000,000 for all periods; or

65



--------------------------------------------------------------------------------




(l)a Change in Control shall occur;
then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement (including Section 2.05(j)) or
any other Loan Document, or any other right or remedy available by law or
equity; and in case of any event described in clause (g) or (h) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
SECTION 8.01    General. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative

66



--------------------------------------------------------------------------------




Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default (other than the non-payment of principal of or interest
on Loans) unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts
reasonably selected.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. The Required Lenders
(without consideration of Administrative Agent’s ownership interest in the
Loans) may remove Administrative Agent immediately at any time it is determined
that Administrative Agent has committed gross negligence or willful misconduct
in the exercise of its duties hereunder. Upon any such resignation or removal,
the Required Lenders shall have the right, with the approval of Borrower
(provided no Default has occurred and is continuing), which approval shall not
be unreasonably withheld, to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and

67



--------------------------------------------------------------------------------




the Issuing Bank, appoint a successor Administrative Agent. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
SECTION 8.02    Defaulting Lenders. If for any reason any Lender shall become a
Defaulting Lender, then, in addition to the rights and remedies that may be
available to the Administrative Agent, the other Lenders, the Borrower or any
other party at law or in equity, and not as a limitation thereof,
(i)such Defaulting Lender’s right to participate in the administration of, or
decision-making rights related to, the Loans, this Agreement and the other Loan
Documents shall be suspended during the pendency of such failure or refusal;
(ii)fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11;
(iii)the Commitment and the Loans of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
(iv)any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) shall, in lieu of being distributed
to such Defaulting Lender, and in satisfaction of any such payment obligation,
be retained by Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (a) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder, (b)
second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Bank hereunder, (c) third, to the

68



--------------------------------------------------------------------------------




funding of any Loan or the funding or cash collateralization of any
participating interest in any Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (d) fourth, if so
determined by the Administrative Agent and Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (e) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (f) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
a prepayment of the principal amount of any Loans or reimbursement obligations
in respect of LC Disbursements which a Defaulting Lender has funded, such
payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender;
(v)provided there is no Default or Event of Default then existing, if any
LC Exposure exists at the time a Lender becomes a Defaulting Lender then:
(1)all or any part of such LC Exposure shall be reallocated among the
non-defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-defaulting Lenders’ Commitments;
(2)if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(1) above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;
(3)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Paragraph, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.11 with respect to
such Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s
LC Exposure is cash collateralized;
(4)if the LC Exposure of the non-defaulting Lenders is reallocated pursuant to
this Paragraph, then the fees payable to the Lenders pursuant to Section 2.11
shall be adjusted in accordance with such non-defaulting Lenders’ Applicable
Percentages; or
(5)if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Paragraph, then, without prejudice to any rights or
remedies of the Issuing Bank or any Lender hereunder, all fees that otherwise
would have been payable to such Defaulting Lender with respect to such
Defaulting

69



--------------------------------------------------------------------------------




Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and
(vi)so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with this Paragraph, and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-defaulting Lenders in a manner consistent with this Paragraph (and
Defaulting Lenders shall not participate therein).
A Defaulting Lender’s rights to participate in Lender decision-making and to
fully participate in payments due from Borrower shall be restored only upon the
payment by such Defaulting Lender of the amounts as to which it is delinquent,
and any damages suffered by Borrower as a result of such Defaulting Lender’s
default hereunder (including, without limitation, interest on any portion of
draw requests funded by Borrower with equity at the Prime Rate plus three
percent (3%) per annum).
(i)    The non-defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to acquire for no
cash consideration (pro rata, based on the respective Commitments of those
Lenders electing to exercise such right), the Defaulting Lender’s Commitment to
fund future Loans (the “Future Commitment”). Upon any such purchase of the
Defaulting Lender’s Future Commitment, the Defaulting Lender’s share in future
Loans and its rights under the Loan Documents with respect thereto shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. Each Defaulting Lender shall indemnify the Administrative Agent and
each non-defaulting Lender from and against any and all loss, damage or
expenses, including, but not limited to, reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-defaulting Lender, on account
of a Defaulting Lender’s failure to timely perform its obligations under the
Loan Documents.
ARTICLE IX
Miscellaneous
SECTION 9.01    Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)if to the Borrower, to it at 2600 Citadel Plaza Drive, P. O. Box 924111,
Houston, Texas 77292, Attention: Steve Richter (Telecopy No. 713/866-6072)
(Email Address: srichter@weingarten.com); with a copy to Weingarten Realty
Investors, 2600 Citadel Plaza Drive, P. O. Box 924111, Houston, Texas 77292,
Attention: Linda Kubena (Telecopy No. 713/880-6107) (Email Address:
lkubena@weingarten.com; with a copy to Weingarten Realty Investors, 2600

70



--------------------------------------------------------------------------------




Citadel Plaza Drive, P.O. Box 924111, Houston, Texas 77292, Attention: Chad
Ellis (Telecopy No. 713/866-6870) (Email Address: cellis@weingarten.com); with a
copy to Winstead PC, 600 Travis Street, Suite 1100, Houston, Texas 77002,
Attention: Vincent Marino (Telecopy No. 713/650-2400) (Email Address:
vmarino@winstead.com);
(ii)if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 270 Park
Avenue, 45th Floor, New York, New York 10017, Attention: Manager, Commercial
Real Estate Group (Telephone No. 212/270-6254 (Rita Lai) and Telecopy No.
646/534-6301) (Email Address: rita.lai@jpmorgan.com), with a copy to JPMorgan
Chase Bank, 10 South Dearborn, Floor L2, Chicago, Illinois 60603 Attention: Ana
D. Sales (Telephone No. 312/732-4858 and Telecopy No. 312/385-7101) (Email
Address: ana.d.sales@jpmorgan.com);
(iii)if to the Issuing Bank, as applicable, to it at JPMorgan Chase Bank, N.A.,
270 Park Avenue, 45th Floor, New York, New York 10017, Attention: Manager,
Commercial Real Estate Group (Telephone No. 212/270-6254 (Rita Lai) and Telecopy
No. 646/534-6301) (Email Address: rita.lai@jpmorgan.com), or to it at Bank of
America, N.A., Global Trade Operations, One Fleet Way, 2nd Floor, Mail Code
PA6-580-02-30, Scranton, Pennsylvania 18507 (Telephone No. 800/370-7519 and
Telecopy No. 800/755-8743) (Email Address:
scranton_standby_lc@bankofamerica.com; SWIFT Address: BOFAUS3N); and
(iv)if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages of this Agreement, or as provided to Borrower in writing
by the Administrative Agent or the Lender.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

71



--------------------------------------------------------------------------------




(d)Electronic Systems.
(i)Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Credit Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Credit Party’s
or the Administrative Agent’s transmission of communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.
SECTION 9.02    Waivers; Amendments.
(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the aggregate Commitments without the written
consent of each Lender, except pursuant to Section 2.08, or increase the

72



--------------------------------------------------------------------------------




Commitment of any Lender without such Lender’s consent, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone or extend the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone or extend the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (vi) release any Credit Party from its obligations under the
Loan Documents, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Issuing Bank hereunder without the
prior written consent of the Administrative Agent or the Issuing Bank, as the
case may be.
(c)If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement. The Administrative Agent
shall provide a photocopy of the executed amendment to the Lenders promptly
after the execution thereof.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); provided,
however, that unless requested by the Borrower, the Borrower shall not be
required to pay the expenses associated with assignments or participations from
Lenders after the Effective Date in accordance with Section 9.04, (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

73



--------------------------------------------------------------------------------




(b)The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee. THE FOREGOING INDEMNITY
INDEMNIFIES EACH INDEMNITEE FROM ITS OWN NEGLIGENCE.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.
(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e)All amounts due under this Section shall be payable not later than ten days
after written demand therefor.
SECTION 9.04    Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) a Lender may not assign
or otherwise transfer its rights or

74



--------------------------------------------------------------------------------




obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund. The Administrative Agent will provide written notice of
consent or denial within ten (10) days Business Days after its receipt of a
written request for assignment.
(ii)    Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not apply to rights and obligations in respect
of outstanding Competitive Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E) no assignment shall be made to an Ineligible Institution.

75



--------------------------------------------------------------------------------




For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof, or
(d) the Borrower or any of its Affiliates; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections  2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Houston, Texas a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred

76



--------------------------------------------------------------------------------




to in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities other than an Ineligible Institution (a “Participant”), in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(f) as
though it were a Lender.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that written notice thereof is given to the
Administrative Agent and that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and

77



--------------------------------------------------------------------------------




issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness.
(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability

78



--------------------------------------------------------------------------------




of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of Texas.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the district courts of Harris
County, Texas and of the United States District Court of the Southern District
of Texas (Houston Division), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

79



--------------------------------------------------------------------------------




SECTION 9.10    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN ANY LITIGATION (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF
THEM. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE
FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality.
(a)Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and it obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (1) becomes publicly available other than
as a result of a breach of this Section or (2) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
the Credit Party or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

80



--------------------------------------------------------------------------------




(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES
AND THEIR AFFILIATES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest applicable to any Loan, together with all
fees, charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law (the “Maximum Rate”), the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been paid in respect of
such Loan but were not payable as result of the operation of this Section shall
be cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender. If, for any reason whatsoever, the Charges paid or received on
the Loans produces a rate which exceeds the Maximum Rate, the Lenders shall
credit against the principal of the Loans (or, if such indebtedness shall have
been paid in full, shall refund to the payor of such Charges) such portion of
said Charges as shall be necessary to cause the interest paid on the Loans to
produce a rate equal to the Maximum Rate. All sums paid or agreed to be paid to
the holders of the Loans for the use, forbearance or detention of the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of this Agreement,
so that the interest rate is uniform throughout the full term of this Agreement.
The provisions of this Section shall control all agreements, whether now or
hereafter existing and whether written or oral, between the parties hereto. On
each day, if any, that Texas law establishes the Maximum Rate, the Maximum Rate
shall be the “weekly ceiling” (as defined in Chapter 303 of the Texas Finance
Code (the “Texas Finance Code”) as amended) for that

81



--------------------------------------------------------------------------------




day. The Administrative Agent may from time to time, as to current and future
balances, implement any other ceiling under the Texas Finance Code by notice to
the Borrower, if and to the extent permitted by the Texas Finance Code. Without
notice to the Borrower or any other person or entity, the Maximum Rate shall
automatically fluctuate upward and downward as and in the amount by which such
maximum nonusurious rate of interest permitted by applicable law fluctuates.
SECTION 9.14    Liability of Holders. With respect to the incurrence of certain
liabilities hereunder and the making of certain agreements by the Borrower as
herein stated, such incurrence of liabilities and such agreements shall be
binding upon the Borrower only as a trust formed under the Texas Real Estate
Investment Trust Act pursuant to that certain Restated Declaration of Trust
dated March 23, 1988 (as amended from time to time), and only upon the assets of
such Borrower. No Trust Manager or officer or holder of any beneficial interest
in the Borrower shall have any personal liability for the payment of any
indebtedness or other liabilities incurred by the Borrower hereunder or for the
performance of any agreements made by the Borrower hereunder, nor for any other
act, omission or obligation incurred by the Borrower or the Trust Managers
except, in the case of a Trust Manager, any liability arising from his own
willful misfeasance or malfeasance or gross negligence.
SECTION 9.15    USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

82



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
WEINGARTEN REALTY INVESTORS
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen C. Richter
 
 
Name:
Stephen C. Richter
 
 
Title:
Executive VP/CFO
 


    83

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
 
 
 
 
 
 
 
 
 
By:
/s/ Rita Lai
 
 
Name:
Rita Lai
 
 
Title:
Executive Director
 




    84

--------------------------------------------------------------------------------






Signature page to Credit Agreement with Weingarten Realty Investors
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
 
By:
/s/ Kurt Mathison
 
 
 
Kurt Mathison, Senior Vice President

 
Address:
 
 
 
 
 
 
 
901 Main Street, 64th Floor
 
 
Dallas, Texas 75202
 
 
Attention:
Mr. Kurt Mathison
 
 
Telephone No.:
(214) 209-9198
 
 
Telecopy No.:
(214) 209-0995
 


    85

--------------------------------------------------------------------------------






Signature page to Credit Agreement with Weingarten Realty Investors
 
REGIONS BANK
 
 
 
 
 
 
 
 
 
By:
/s/ Kyle D. Upton
 
 
 
Kyle D. Upton, Vice President
 
 
 
 

 
Address:
 
 
 
 
 
 
 
1900 5th Avenue North, 15th Floor
 
 
Birmingham, Alabama 35203
 
 
Attention:
Amanda Thomas
 
Telephone No.:
(205) 581-7645
 
 
Telecopy No.:
(205) 264-5456
 




    86

--------------------------------------------------------------------------------






Signature page to Credit Agreement with Weingarten Realty Investors
 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
 
 
 
 
By:
/s/ Eugene Dempsey
 
 
Name:
Eugene Dempsey
 
 
Title:
Director
 

 
Address:
 
 
 
 
 
 
 
650 West Georgia Street, 18th Floor
 
Vancouver, BC, Canada
 
V6B 4N7
 
 
 
Attention:
Eugene Dempsey
 
 
Telephone No.:
(604) 697-2214
 
 
Telecopy No.:
(604) 697-2200
 


    87

--------------------------------------------------------------------------------






Signature page to Credit Agreement with Weingarten Realty Investors
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Winita Lau
 
 
 
 
Winita Lau, Senior Vice President

 
Address:
 
 
 
 
 
 
 
10 South Wacker Drive, Suite 3200
 
Chicago, Illinois 60606
 
Attention:
Winita Lau
 
 
Telephone No.:
(312) 269-4848
 
 
Telecopy No.:
(312) 782-0969
 


    88

--------------------------------------------------------------------------------






Signature page to Credit Agreement with Weingarten Realty Investors
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
By:
/s/ Michael J. Catalano
 
 
Name:
Michael J. Catalano
 
 
Title:
Senior Vice President
 

 
Address:
 
 
 
 
 
 
 
One Galleria Tower
 
Mail Stop: XX-AR04-01-1
 
13355 Noel Road, Suite 1770
 
Dallas, Texas 75240
 
Attention:
Michael Catalano
 
 
Telephone No.:
(972) 361-2143
 
 
Telecopy No.:
(972) 490-6018
 




    89

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
By:
/s/ Gregory N. Kaye
 
 
 
Gregory N. Kaye, Senior Vice President

 
Address:
 
 
 
 
 
 
 
13737 Noel Road, Suite 800
 
Dallas, Texas 75040
 
Attention:
Gregory N. Kaye
 
 
Telephone No.:
(713) 409-6143
 
 
Telecopy No.:
(972) 581-1670
 


    90

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
By:
/s/ Frederick H. Denecke
 
 
Frederick H. Denecke, Senior Vice President

 
Address:
 
 
 
 
 
 
 
1680 Capital One Drive, 10th Floor
 
McLean, Virginia 22102
 
Attention:
Frederick H. Denecke
 
Telephone No.:
(703) 720-6760
 
 
Telecopy No.:
(703) 720-2026
 
 
 
 
 
 
Attention:
Daniel Lin
 
 
Telephone No.:
(646) 836-5118
 




    91

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors
 
BRANCH BANKING & TRUST COMPANY
 
 
 
 
 
 
 
 
 
By:
/s/ Eric Searls
 
 
Name:
Eric Searls
 
Title:
Senior Vice President
 

 
Address:
 
 
 
 
 
 
 
200 West 2nd Street
 
Winston Salem, North Carolina 27101
 
Attention:
R. Eric Searls
 
 
Telephone No.:
(336) 733-2741
 
 
Telecopy No.:
(252) 234-0736
 






    92